DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed July 13, 2022.  Claims 1, 4-5,7, 9, and 11 have been amended.  Claims 1-12 are pending and stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017036588 A1 (hereinafter DELGADO) included in applicant's IDS dated June 24, 2020.
Regarding claim 1, DELGADO discloses a smoking article (Page 1).  The article comprises an aerosol forming substrate (tobacco rod, page 4, lines 5); and a filter (filter, page 4, line 6) downstream of the aerosol-generating substrate.  DELGADO further discloses wherein the filter material comprises cellulose acetate (Page 10, lines 10-11).  
DELGADO further discloses wherein the filter has a resistance to draw of less than 130 mmWG.  DELGADO discloses that the filter may have a pressure drop, or resistance to draw, of between about 20 mmWC and 140mmWC (page 13, lines 13-15).  The terms mmWC and mmWG are equivalents, representing millimeters water column the other millimeters water gage respectively.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
DELGADO may not explicitly disclose filaments having a linear density of greater than 6 denier.  DELGADO discloses filaments with denier between 1.5 to 6.0 (Page 10, lines 18-23).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
DELGADO may not explicitly disclose a density of 0.19 g/cm3 or less.   DELGADO discloses filter material comprised of the same materials as the instant application namely cellulose acetate.  Further DELGADO discloses filter materials will denier and resistance to draw values that are the same as the instant application.  Therefore given that materials and properties taught by DELGADO are the same as those disclosed in the instant specification to result in a filter material having the claimed density, density  of the filter material taught by DELGADO  is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claims 2 and 3, modified DELGADO discloses the aerosol-generating article according to claim 1 as discussed above.  DELGADO further discloses wherein the filter has a resistance to draw of 90 mmWG or less and wherein the filter has a resistance to draw of 70 mmWG or less.  DELGADO discloses that the filter may have a pressure drop, or resistance to draw, of between about 20 mmWC and 140mmWC (page 13, lines 13-15).  The terms mmWC and mmWG are equivalents, representing millimeters water column the other millimeters water gage respectively.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 4 and 5, modified DELGADO discloses the aerosol-generating article according to claim 1 as discussed above.  DELGADO may not explicitly disclose, wherein the density of the filter material is 0.12 g/cm3 or greater and  wherein the density of the filter material is from 0.12 g/cm3 to 0.15 g/cm3
DELGADO discloses filter material comprised of the same materials as the instant application namely cellulose acetate.  Further DELGADO discloses filter materials will denier and resistance to draw values that are the same as the instant application.  Therefore given that materials and properties taught by DELGADO are the same as those disclosed in the instant specification to result in a filter material having the claimed density, density  of the filter material taught by DELGADO  is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claim 8, modified DELGADO discloses the aerosol-generating article according to claim 1 as discussed above.  DELGADO further discloses wherein the filter material further comprising a plasticizer. (Page 11, lines 1-4, Claim 1).
Regarding claim 9, modified DELGADO discloses the aerosol-generating article according to claim 1 as discussed above.  DELGADO further discloses wherein the filter comprises a plug wrap disposed the filter material (Fig. 1, filter wrapper 102).
Regarding claim 12, modified DELGADO discloses the aerosol-generating article according to claim 1 as discussed above.  DELGADO further discloses wherein the aerosol-generating substrate comprises tobacco (Page 4, line 5).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DELGADO as applied to claim 1 above and in view further view of  US 20170354179 A1 (hereinafter SEBASTIAN).
Regarding claims 6 and 7, modified DELGADO discloses the aerosol-generating article according to claim 1 as discussed above.  DELGADO may not explicitly disclose wherein the filaments have a linear density of 7 denier or greater or wherein the filaments have a linear density of 8 denier.
SEBASTIAN teaches smoking articles with filter elements formed of fibrous inputs (Abstract).  SEBASTIAN teaches that the denier of the fibers can be in the range of 1 to about 10 (¶36).  SEBASTIAN teaches that the denier per filament can be manipulated within this range to achieve a desired pressure drop across the filter.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DELGADO to provide an aerosol-generating article where the filaments are in a range of 1 to 10 as taught in SEBASTIAN.  A person of ordinary skill in the art would obviously alter the denier per filament in the range to achieve a desired pressure drop (SEBASTIAN ¶36).  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over DELGADO as applied to claim 1 above and in view further view of  US 20090065012 A1 (hereinafter PATEL).
Regarding claims 10 and 11, modified DELGADO discloses the aerosol-generating article according to claim 9 as discussed above.  DELGADO may not explicitly disclose wherein the filter further comprises a hardness enhancing coating on the plug wrap or wherein the hardness enhancing coating comprises polyvinyl alcohol.  
PATEL teaches wrapped cigarettes manufactured using an automated cigarette making apparatus; the wrapping material have additives applied (abstract).  PATEL teaches that additive materials can be applied to the wrapping material in the form of a coating that is “solid polymer” form (¶237).  PATEL teaches that polyvinyl alcohol is a polymer for use in the coating (¶206, ¶237, ¶246).  PATEL teaches that wrapping materials are coated with polyvinyl alcohol to produce anti-blocking properties so that the wrapper does not have the tendency to stick (¶191).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DELGADO to provide a hardness enhancing coating on the plug wrap comprising polyvinyl alcohol as taught in PATEL.  A person of ordinary skill in the art would obviously coat the plug wrap in polyvinyl alcohol because doing so would reduce blocking and provide a solid polymer form (PATEL ¶191, ¶237).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16957665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is disclosed by the claims of the co-pending application.
Claims 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16957665 in view of 16957665. 
Regarding claim 1, Application No. 16957665 discloses an aerosol-generating article, comprising: an aerosol forming substrate; and a filter downstream of the aerosol forming substrate (claim 1), wherein the filter comprises filter material comprising cellulose acetate filaments (claim 4) having a linear density of about 6 denier or greater (claims 5-6) a density of 0.19 g/cm.sup.3 or less (Claim 7) and, wherein the filter has a resistance to draw of less than 130 mmWG (claims 12-13). 
Regarding claim 2, Application No. 16957665 discloses wherein the filter has a resistance to draw of 90 mmWG or less (Claim 12).
Regarding claim 3, Application No. 16957665 discloses wherein the filter has a resistance to draw of 70 mmWG or less (Claim 13).
Regarding claim 4, Application No. 16957665 discloses wherein the density of the filter material is about 0.12 g/cm.sup.3 or greater (Claim 7).
Regarding claim 5, Application No. 16957665 discloses wherein the density of the filter material is from about 0.12 g/cm.sup.3 to about 0.15 g/cm.sup.3 (Claim 7).
Regarding claim 6, Application No. 16957665 discloses wherein the filaments have a linear density of 7 denier or greater (Claim 5-6).
Regarding claim 7, Application No. 16957665 discloses wherein the filaments have a linear density of about 8 denier (Claim 5-6).
Regarding claim 8, Application No. 16957665 discloses wherein the filter material further comprising a plasticizer (Claim 1).
Regarding claim 9, Application No. 16957665 discloses wherein the filter comprises a plug wrap disposed about the filter material (Claim 8) .
Regarding claim 10, Application No. 16957665 discloses wherein the filter further comprises a hardness enhancing coating on the plug wrap (Claim 9).
Regarding claim 11, Application No. 16957665 discloses wherein the coating comprises polyvinyl alcohol (Claim 10).
Regarding claim 12, Application No. 16957665 discloses wherein the aerosol-generating substrate comprises tobacco (Claim 14).

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
Applicant argues that DELGADO fails to teach a filter with filaments having a linear density of greater than 6 denier.  However, DELGADO does teach filaments with denier between 1.5 to 6.0 (Page 10, lines 18-23).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Courts have held that where ranges are merely close, or in the instant case are actually touching, a prima facie case of obviousness exists.  
Applicant argues that DELGADO does not explicitly disclose a density of 0.19 g/cm3 or less.  However, as explained in the previous office action Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  In this case, the filters of DELGADO made with the same materials and range of other properties are reasonably expected to possess the newly disclosed property of density.  Applicant has not proven that the reference composition does not possess the characteristic density.
Applicant argues that Sebastian teaches a range that is unrestricted compared to the instant application.  However, the range of Sebastian overlaps with the range of the instant application so despite reasons why Sebastian permits a lower range than claimed in the instant application, a prima facie case of obviousness is still established because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues that Patel does not disclose the use of filter material comprising cellulose acetate filament and the word “denier” does not occur in Patel.  Patel is not relied upon for teaching cellulose acetate filaments or denier.  Patel is analogous art, cigarette manufacture, that teaches additives applied to the wrapping material.  A person of ordinary skill in the art would obviously coat the plug wrap because doing so would reduce blocking and prevent stick (Patel ¶191).
Regarding the double patenting, the provisional rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726